



COURT OF APPEAL FOR ONTARIO

CITATION: 2363523 Ontario Inc. v. Nowack, 2018 ONCA 414

DATE: 20180502

DOCKET: M49006 (C63990)

Rouleau, Pardu and Paciocco JJ.A.

BETWEEN

2363523 Ontario Inc.

Applicant/Plaintiff
    (Respondent/Responding Party)

and

Steven Nowack
,
    Mellisa Frishling, John Doe 1 to 10, Jane Doe 1 to 10 and Doe Corporations 1 to
    10

Respondent/Defendant
    (Appellant/Moving Party)

Paul Slansky, for the moving party

Norman Groot, for the responding party

Heard in writing

REASONS FOR DECISION

[1]

Mr. Steven Nowack has applied to this panel to review and set aside a
    security for costs order made by a single motion judge.

[2]

The only arguable error identified by Mr. Nowack was the reliance placed
    by the motion judge on Mr. Nowacks legal representation as evidence of an
    ability to pay a security for costs order. We need not decide whether this was in
    fact in error.

[3]

There are significant and multiple unpaid costs awards against Mr. Nowack.
    The motion judge was entitled to find that his assertions of impecuniosity and
    inability to pay are not credible given that the only evidence that [Mr. Nowack]
    adduces in support his claims was his assertion that he is impecunious is his
    own, and given obvious concerns about his credibility, given the findings of
    fraud and contempt against him. This is well supported on the record without
    reliance on the fact that Mr. Nowack has periodically retained counsel.

[4]

We note that although millions of dollars have passed through Mr. Nowacks
    hands and that he claims to be without any financial resources, he has refused
    on cross-examination to answer questions about the source of monies he has used
    to support himself for the last several years.

[5]

We dismiss the application. Costs to the respondent fixed at $2,000
    inclusive of applicable taxes and disbursements.

Paul Rouleau J.A.

G. Pardu J.A.

David M. Paciocco J.A.


